         Case 3:19-cr-00566-FAB Document 47 Filed 03/22/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


  UNITED STATES OF AMERICA,
           Plaintiff,

                   vs.                                  CRIMINAL NO. 19-566 (FAB)

  BRYAN G. DIAZ-DE JESUS,
           Defendants.



         JOINT INFORMATIVE MOTION AND REQUEST FOR AN EXTENSION OF
                                   TIME

TO THE HONORABLE COURT:

  COMES NOW the United States of America, through its attorneys, and defendant Bryan

G. Diaz De Jesus through his counsel Wilfredo Diaz-Narvaez, and very respectfully state and

pray as follows:

     1. On March 3, 2021, this Honorable Court granted the parties until today to inform

         of the status of the negotiations regarding the drug quantity. See ECF No. 46.

     2. No stipulation regarding the drug quantity has been reached in this case. However,

         as a last attempt, a conference call has been scheduled for next week to discuss the

         legal arguments of both parties. The aforementioned, in an attempt to simplify the

         arguments and controversies that could arise at sentencing.

     3. Due to the aforementioned, an extension of time until April 9, 2021, is hereby

         requested.

     4. The instant request is due o good faith and is not intended to delay the proceedings

         in the case.




                                          Page 1 of 2
         Case 3:19-cr-00566-FAB Document 47 Filed 03/22/21 Page 2 of 2




        WHEREFORE, the parties respectfully request that the Court take note of this

informative motion and grants the extension of time hereby requested.

        RESPECTFULLY SUBMITTED,

        In San Juan, Puerto Rico, this 22nd day of March, 2021.




                                  W. STEPHEN MULDROW
                                  United States Attorney

                                  s/María L. Montañez Concepción
                                  María L. Montañez Concepción
                                  Assistant U.S. Attorney
                                  USDC #228301
                                  Torre Chardon, Suite 1201
                                  350 Carlos Chardón Avenue
                                  San Juan, PR 00918
                                  T. 787-766-5656



                                  s/Wilfredo Díaz Narváez
                                  Wilfredo Díaz-Narváez, Esq.
                                  USDC-PR 215211
                                  PO Box 31270 San Juan, PR 00929-2270
                                  787-759-7269
                                  Fax: 787-753-4598
                                  attwdn@hotmail.com



                             CERTIFICATE OF SERVICE


  I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to all
attorneys of record.
                                     s/ María L. Montañez-Concepción
                                     María L. Montañez-Concepción
                                     Assistant United States Attorney




                                        Page 2 of 2
